NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NOLVIA MEJIA-ALFARO; ISAI                       No.    19-72055
OTONIEL MATEO-MEJIA,
                                                Agency Nos.       A202-130-609
                Petitioners,                                      A202-130-608

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 10, 2021
                            San Francisco, California

Before: CHRISTEN and BADE, Circuit Judges, and FEINERMAN,** District
Judge.

      Nolvia Mejia-Alfaro and Isai Otoniel Mateo-Mejia (“Petitioners”), natives of

Honduras, petition for review of the Board of Immigration Appeals’ (“BIA”)

dismissal of their appeal from an immigration judge’s (“IJ”) decision denying their


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Gary Feinerman, United States District Judge for the
Northern District of Illinois, sitting by designation.
                                          1
applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review the agency’s factual findings for substantial evidence, apply

the standards governing adverse credibility determinations created by the REAL

ID Act, see Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2010), and deny

the petition.

      1.        Substantial evidence supports the agency’s adverse credibility

determination. Petitioners made several non-trivial omissions and inconsistent

statements about the incidents involving Petitioners and their extended family.

These inconsistencies were not trivial inconsistencies about dates, but an attempt to

enhance their claims. See Shrestha, 590 F.3d at 1043–44; Singh v. Gonzales, 403

F.3d 1081, 1092 (9th Cir. 2005). The adverse credibility finding is supported by

substantial evidence.

      2.        The BIA did not err in rejecting Petitioners’ due process claim. The IJ

exercised her authority to “interrogate, examine, and cross-examine” Petitioners. 8

U.S.C. § 1229a(b)(1); see Rizo v. Lynch, 810 F.3d 688, 693 (9th Cir. 2016)

(“Importantly, a mere showing that the IJ was unfriendly, confrontational, or acted

in an adversarial manner is not enough to” show that a proceeding was

fundamentally unfair.). Petitioners have not pointed to portions of the record to

support their assertion that the proceedings before the IJ were fundamentally unfair


                                            2
and have not shown prejudice from the alleged due process violation. See id.

      3.     Given the agency’s adverse credibility determination, Petitioners’

asylum and withholding of removal claims fail, as “the remaining evidence in the

record is insufficient to carry [their] burden of establishing eligibility for relief.”

Wang v. Sessions, 861 F.3d 1003, 1009 (9th Cir. 2017). Their CAT claim, which

rests on the same evidence as their asylum and withholding of removal claims,

likewise fails, as Petitioners have not identified any other evidence that compels

the conclusion that it is more likely than not that they would be tortured by or with

the acquiescence of government officials if they returned to Honduras. See Jiang

v. Holder, 754 F.3d 733, 740–41 (9th Cir. 2014).

PETITION DENIED.




                                            3